DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2, Figure 2, Claim 2 in the reply filed on 02/24/2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/19/2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-229125 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2020 and 02/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda [US 6,590,480].
	Claim 2, Matsuda discloses a relay [31] comprising: an electromagnet having a winding frame [32] on which a coil [31a] is wounded and an iron core [not shown] positioned in the winding frame [col. 10 lines 39-42]; a movable contact [37] moved by activation of the electromagnet; and a fixed contact [40] opposed to the movable contact [37], wherein, between a region where the fixed contact and the movable contact are arranged and a region where the iron core is arranged, the winding frame [32] has a wall configured to divide the regions [see annotated figures 1A, 1B and 3 below].


    PNG
    media_image1.png
    1126
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1137
    785
    media_image2.png
    Greyscale
.
2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagata [EP-3734634-A1].
	Claim 2, Yamagata discloses a relay [1] comprising: an electromagnet [E1] having a winding frame [22] on which a coil [21] is wounded and an iron core [23] positioned in the winding frame [figure 4]; a movable contact [M1/M2] moved by activation of the electromagnet; and a fixed contact [F1/F2] opposed to the movable contact, wherein, between a region where the fixed contact and the movable contact are arranged and a region where the iron core is arranged, the winding frame has a wall configured to divide the regions [see annotated figure 4 below].

    PNG
    media_image3.png
    1002
    761
    media_image3.png
    Greyscale
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837